     Case 0:20-cv-61991-RS Document 1-2 Entered on FLSD Docket 09/30/2020 Page 1 of 4
Filing # 112515878 E-Filed 08/27/2020 05:18:17 PM




                                                       IN THE CIRCUIT COURT OF THE 17th
                                                       JUDICIAL CIRCUIT IN AND FOR
                                                       BROWARD COUNTY, FLORIDA

                                                       CASE NO.
         HOPE COTTINGHAM,

               Plaintiff,
        V.

         WALMART, INC.,

               Defendant.



                                                COMPLAINT

               COMES NOW, Plaintiff, HOPE COTTINGHAM, by and through undersigned

         counsel, and sues the Defendant, WALMART, INC., and as grounds thereof would state

         as follows:

                1.      This is an action for damages that is in excess of Fifteen Thousand

        ($15,000.00) Dollars.

               2.       At all times material hereto, Plaintiff, HOPE COTTINGHAM, was and is a

         resident of Broward County, Florida.

                3.      At all times material hereto, Defendant, WALMART, INC., was a foreign

         profit corporation doing business throughout the State of Florida, including, Broward

         County, Florida.

                4.      At all times material hereto, Defendant, WALMART, INC., owned,

         operated, controlled, managed and/or maintained the store located at 2551 E.

         Hallandale Beach Blvd., Hallandale Beach, Broward County, Florida.
Case 0:20-cv-61991-RS Document 1-2 Entered on FLSD Docket 09/30/2020 Page 2 of 4



         5.      At all times material hereto, Defendant, WALMART, INC. was responsible

   for the maintenance, upkeep, inspection, remedy and/or warning regarding the subject

   premises located at 2551 E. Hallandale Beach Blvd., Hallandale Beach, Broward

   County, Florida.

         6.      At all times material hereto, Defendant, WALMART, INC., by and through

   its employees, agents and representatives, was responsible for the routine inspection,

   maintenance, upkeep, remedy and/or warning for the subject premises located at 2551

   E. Hallandale Beach Blvd., Hallandale Beach, Broward County, Florida.

         7.      At all times material hereto, the Defendant, WALMART, INC., is

   responsible and vicariously liable for the negligent acts and omissions by its employees,

   agents and representatives that are the proximate and legal cause of injury or damages

   to the public, including Plaintiff, HOPE COTTINGHAM.

          8.     At all times material hereto, Plaintiff, HOPE COTTINGHAM, was lawfully

   on the subject premises in women's department when she tripped and fell on jeans that

   were located on the floor while an employee of Defendant, WALMART, INC., was

   folding clothes in the vicinity thereby causing injury to her neck, back and right shoulder

   and she sustained serious injury.

          9.     At all times material hereto, the aforementioned condition of the area was

   a dangerous condition.

          10.    At all times material hereto, there were no signs, warnings or notice to the

    public of the dangerous condition of the area.

          1 1.   At all times material hereto, the Defendant, WALMART, INC., had actual

    and/or constructive knowledge of the aforementioned dangerous condition of the




                                                2
Case 0:20-cv-61991-RS Document 1-2 Entered on FLSD Docket 09/30/2020 Page 3 of 4



  clothing on the floor in the women's department where this incident took place and

  caused Plaintiff to fall and be injured.

         1 2.    At all times material hereto, the Defendant, WALMART, INC., created a

  foreseeable zone of risk of harm by failing to maintain, upkeep, inspect, remedy, and/or

   warn in a safe and prudent manner regarding the aforementioned dangerous condition

   of the women's department where this incident occurred.

         1 3.    At all times material hereto, Plaintiff, HOPE COTTINGHAM, while in the

   women's department of the subject store was injured due to the abovementioned

   dangerous condition, which was within a foreseeable zone of risk or harm created by

   Defendant, WALMART, INC.

         14.     As a direct, proximate, and foreseeable result of the negligence of the

   Defendants, Plaintiff sustained serious injury.

                    COUNT I - NEGLIGENCE AGAINST WALMART, INC.

          Plaintiff, PAULETTE GURLEY-CAMPBELL, re-alleges and re-avers paragraphs

   1-14 as fully set forth herein and further states:

          1 5.   At all times material hereto, the Defendant, WALMART, INC., had a non-

   delegable duty to the public, including the Plaintiff, HOPE COTTINGHAM, to use

   reasonable care in the maintenance, upkeep, remedy, inspection and/or warning

   regarding the condition of the women's department on the subject premises (clothing on

   the floor) so as to provide a safe and continuous mode of public travel in and about the

   store and/or prevent access to a dangerous condition so as not expose the public,

   including Plaintiff, to any dangerous conditions of the walkway and/or in the subject area

   that would cause an unreasonable risk of harm/injury to Plaintiff.




                                                 3
Case 0:20-cv-61991-RS Document 1-2 Entered on FLSD Docket 09/30/2020 Page 4 of 4



         16.    On or about April 30, 2019, the Defendant, WALMART, INC., by and

   through its employees breached its non-delegable duty of care and was negligent by:

                a.      Failing to maintain, upkeep, and/repair the subject area;
                b.      Failing to inspect, remedy and/or correct the subject area;
                c.      Failing to properly notify and/or warn of the subject condition of the
                        area;
                d.      Failing to prevent access to the subject area;
                e.      Failing to implement sufficient preventative measures designed to
                        prevent, discover, eliminate, remedy, reduce or warn of the danger
                        posed by the dangerous condition of the area; and/or
                f.      Failing to properly train and/or supervise its employees to prevent,
                        discover, eliminate, remedy, reduce, and warn of the dangerous
                        condition of the area that could cause injury to the public.

          17.    As a direct, proximate and foreseeable result of Defendant's, WALMART,

   I NC.'S, vicarious negligence, Plaintiff, HOPE COTTINGHAM, suffered bodily injury and

   resulting pain and suffering, disability, disfigurement, loss of capacity for the enjoyment

   of life, wage loss, expenses of hospitalization, medical and nursing care and treatment,

   and aggravation of a previously existing condition. These losses are either permanent

   or continuing and the Plaintiff will continue to suffer these losses in the future.

          WHEREFORE, the Plaintiff, HOPE COTTINGHAM, demands a judgment for

   damages against the Defendant, WALMART, INC., together with costs and interest and

   demand trial by jury of all issues herein issues so triable as a matter of right by jury.

          DATED this      27th   day of August, 2020.

                                       BERNHEIM KELLEY BATTISTA & BLISS, LLC
                                       Attorneys for Plaintiff
                                       P.O. Box 290787
                                       Telephone:(954) 866-1111
                                       Facsimile: (954) 252-4532
                                       Service Email: service(@Jokbblaw.com;
                                       sbaker@bkbblaw.com
                                       Attorney Direct E-Mail: LBattista dueiustice.com

                                       By:     s/1/ozra R Earadta
                                               LOUIS R. BATTISTA
                                               Fla. Bar # 0008109

                                                 4
